Citation Nr: 0019043	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-15 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and an observer



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
October 1951.  His appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions in October 1997 and 
December 1997 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The veteran separately appealed the decisions which denied 
his claims regarding bilateral hearing loss and tinnitus.  In 
his December 1997 Notice of Disagreement with the hearing 
loss decision, he raised an informal claim for tinnitus.  
After the veteran's claim for tinnitus was denied by the RO 
in a December 1997 decision, the veteran submitted a Notice 
of Disagreement in March 1998.  The veteran also submitted a 
VA Form 9 in September 1998, and he mentioned the tinnitus 
appeal.  However, this was received before the RO had issued 
a Statement of the Case for tinnitus in November 1998.  Thus, 
there are some procedural deficiencies with regard to the 
tinnitus claim.  However, the veteran has testified before 
both the Board and the RO regarding that issue subsequent to 
the November 1998 Statement of the Case.  As such, the Board 
will construe the hearing transcripts as proper substantive 
appeals, and the tinnitus claim is properly before the Board 
at this time.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss in September 
1953.  He did not initiate an appeal of that decision to the 
Board.

2.  The evidence since September 1953 includes a competent 
diagnosis of bilateral hearing loss.

3.  The veteran has presented a plausible claim of 
entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO's September 1953 decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since September 1953 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.  The RO denied the veteran's initial 
claim in September 1953 on the basis that there was no 
evidence of record showing that he had bilateral hearing 
loss, and no evidence of a relationship with active duty.  
The RO considered the veteran's service medical records, 
including his separation examination report.  By a letter of 
September 1953, the veteran was informed of the decision and 
of his right to appeal the decision to the Board.  However, 
the veteran did not initiate such an appeal; therefore, the 
RO's decision is final.  38 U.S.C.A. §§ 5108 (West 1991), 
7105; 38 C.F.R. § 20.1103 (1999).  

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

The veteran has submitted a significant amount of medical 
evidence since the September 1953 decision, some of it 
concerning his bilateral hearing loss, and some of the 
evidence is from medical professionals.  Specifically, the 
evidence since September 1953 includes outpatient treatment 
records from the VA hospital in Muskogee, Oklahoma, although 
the majority of these notes concerns conditions other than 
hearing loss.  In May 1997, a registered nurse indicated that 
the veteran was "very hard of hearing even though he has 
hearing aids in bilateral ears."  More importantly, the 
veteran submitted a private hearing test report of July 1993 
that shows that he does, indeed, have hearing loss 
bilaterally.

Some of his relatives have also submitted letters to the 
effect that the veteran has hearing loss, and that he was 
stationed around loud weapons during his active duty.  
Likewise, the veteran reported that his duty station was on a 
20-millimeter gun while he was at sea.  The veteran testified 
in June 2000 at his hearing before the undersigned member of 
the Board sitting in Muskogee, Oklahoma, that he had suffered 
from hearing loss since his active duty.

The Board concludes that the evidence submitted since 
September 1953 is new and material.  The evidence bears 
directly and substantially upon the specific matter under 
consideration because it shows that he has bilateral hearing 
loss.  The RO in September 1953 denied the veteran's claim in 
part on the fact that he had not submitted competent medical 
evidence of a current diagnosis of hearing loss.  Thus, the 
private hearing test report of July 1993 is probative of the 
issue at hand, as it shows that there is hearing loss.  The 
evidence is new in that it was not before the RO when it made 
its September 1953 decision.  Moreover, the new evidence is 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim.  As such, the veteran has 
submitted evidence sufficient to meet the requirements to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.

The Board must now determine whether the veteran's claim is 
well grounded.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  In this regard, the veteran presented testimony to 
the effect that he had a significant amount of noise exposure 
during his active duty.  Moreover, the veteran claimed 
service connection for hearing loss soon after his separation 
from active duty.  As stated above, although the RO denied 
service connection in September 1953 because there was no 
evidence of hearing loss, the record currently shows that 
there is hearing loss.  The Board concludes that this 
evidence is sufficient to make the claim plausible.  As such, 
the Board finds that the claim is well grounded.  In light of 
this finding, the duty to assist the veteran in the 
development of his claim attaches.  In this case, additional 
development is required to rate the veteran's bilateral 
hearing loss.  The record is unclear whether the veteran has 
tinnitus.  The veteran has stated that he has ringing in his 
ears.  The Board finds that given that the record shows that 
the veteran has bilateral hearing loss, it is plausible that 
he has tinnitus in connection with that diagnosis.  Because 
this case will be remanded, the Board concludes that the 
examiner should discuss also whether the veteran has 
tinnitus, inasmuch as this disability often is associated 
with noise exposure and hearing loss as claimed by the 
veteran.  In fact, tinnitus frequently is diagnosed simply on 
the complaint of the patient.  Accordingly the claim for 
tinnitus may be said to be intertwined with that of bilateral 
hearing loss.


ORDER

New and Material evidence having been submitted and a well-
grounded claim having been established for service connection 
for bilateral hearing loss, the claim is granted to this 
extent only.


REMAND

The July 1993 hearing examination report shows that the 
veteran has some degree of hearing loss, but it is 
insufficient in several different regards.  The report does 
not adequately reflect the degree of hearing loss that the 
veteran is experiencing, and there is no determination of the 
veteran's speech discrimination scores using the Maryland CNC 
word test.  Further, the test report does not show the 
veteran's specific pure tone threshold scores in a numeric 
fashion.  The Board notes that the July 1993 hearing test 
report is rather remote.  After considering these factors, 
the Board believes that the veteran should be afforded a 
current VA hearing examination.  The veteran should also 
undergo this examination to determine whether he has 
tinnitus.

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the nature and degree of 
severity, and correct diagnosis of his 
hearing loss.  The examiner should 
perform all needed tests and studies 
during the examination. The examination 
report should reflect exact pure tone 
thresholds, and the veteran's speech 
discrimination using the Maryland CNC 
word test.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should 
specifically state whether it is at least 
as likely as not that the veteran's 
bilateral hearing loss stems from noise 
exposure in service.  Further, the 
examiner should report whether it is at 
least as likely as not that the veteran 
has tinnitus as a result of noise 
exposure in service. 

2.  After the examination report is 
associated with the claims file, the RO 
should determine if the examination 
report is deficient.  If such is the 
case, the RO must take immediate 
corrective action.  The RO should then 
adjudicate the veteran's claims for 
service connection.  

In the event that the determinations are 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and be 
afforded adequate time to make argument 
before the case is returned to the Board.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

